ITEMID: 001-87247
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: CAREVIC v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Elisabet Fura;Ineta Ziemele;Josep Casadevall;Luis López Guerra
TEXT: 1. The applicant, Mr Miodrag Carević, is a Slovenian national who was born in 1953 and lives in Celje. He was represented before the Court by Mr B. Verstovšek, a lawyer practising in Celje. The respondent Government (“the Government”) were represented by their Agent, Mr Lucijan Bembič, State Attorney-General.
2. The facts of the case, as submitted by the parties, may be summarised as follows.
3. On 23 January 1997 the applicant instituted proceedings against the insurance company ZT and his employer in the Celje Local Court (Okrajno sodišče v Celju) seeking compensation in the amount of 1,431963 SIT (approximately 60.000 euros) for injuries he had sustained in an accident at work.
4. Between 25 August 1998 and 12 January 2001 the applicant lodged four requests that a date be set for a hearing.
5. Between 28 October 1998 and 26 October 1999 the applicant lodged three written submissions.
6. Hearings were held on 30 November 1998, 11 January 1999 and 8 October 2001.
7. During the proceedings the court appointed a medical expert to prepare a forensic report.
8. On 8 October 2001 the court partly upheld the applicant’s claim. The written judgment was served on the applicant on 3 December 2001.
9. All parties appealed.
10. On 5 March 2003 the Celje Higher Court (Višje sodišče v Celju) delivered a judgment partly upholding the appeals.
The judgment was served on the applicant on 10 April 2003.
11. Subsequently, ZT lodged an appeal on points of law with the Supreme Court (Vrhovno sodišče).
12. On 26 August 2004 the Supreme Court partly upheld the appeal and changed the first- and second-instance court’s judgments accordingly.
The Supreme Court’s judgment was served on the applicant on 10 December 2004.
13. On 20 February 2007 the respondent Government were given notice of the present application.
14. On 4 June 2007 the State Attorney’s Office sent a settlement proposal to the applicant under section 25 of the Act on the Protection of the Right to a Trial without undue Delay (“the 2006 Act”). In its proposal, the State Attorney’s Office acknowledged the violation of the right to a trial within a reasonable time and offered to pay monetary compensation in the amount of 1,040 euros (EUR) in respect of non-pecuniary damage and EUR 292 for reimbursement of the costs and expenses connected with the case.
15. Subsequently, the applicant informed the State Attorney’s Office that he was not willing to accept the proposal as the sum offered was too low. At the same time, he proposed to settle the case for EUR 1,500 in respect of non-pecuniary damage and approximately EUR 990 in costs and expenses, in particular lawyer’s fees.
16. As no settlement had been reached, the applicant, relying on section 25, paragraph 2 of the 2006 Act, lodged a claim for just satisfaction with Celje Local Court on 6 November 2007. He claimed EUR 3,000 in respect of non-pecuniary damage sustained due to alleged excessive length of the proceedings and EUR 500 in respect of the alleged violation of the right to effective remedy.
These proceedings are still pending.
17. The Slovenian Government adopted on 12 December 2005 a Joint State Project on the Elimination of Court Backlogs, the “Lukenda Project”. Its goal is the elimination of backlogs in Slovenian courts and prosecutor’s offices by the end of 2010, by providing for structural and managerial reform of the judiciary. As a part of the Lukenda Project the Parliament adopted the 2006 Act (Zakon o varstvu pravice do sojenja brez nepotrebnega odlašanja, Official Journal, No. 49/2006) which was enacted on 1 January 2007.
18. Section 25 of the 2006 Act lays down the following transitional rules in relation to the applications already pending before the Court:
“(1) In cases where an infringement of the right to a trial without undue delay has already ceased and the party has filed a claim for just satisfaction with the international court before the date of implementation of this Act, the State Attorney’s Office shall offer the party a settlement on the amount of just satisfaction within four months of the date of receipt of the case referred by the international court for the settlement procedure. The party shall submit a settlement proposal to the State Attorney’s Office within two months of the date of receipt of the proposal of the State Attorney’s Office. The State Attorney’s Office shall decide on the proposal as soon as possible and within four months at the latest.....
(2) If the proposal for settlement referred to in paragraph 1 of this section is not acceded to or the State Attorney’s Office and the party fail to negotiate an agreement within four months of the date on which the party filed its proposal, the party may bring an action before the competent court under this Act. The party may bring an action within six months of receiving the State Attorney’s Office reply that the party’s proposal referred to in the previous paragraph was not acceded to, or after the expiry of the period fixed in the previous paragraph for the State Attorney’s Office to decide to proceed with settlement. Irrespective of the type or amount of the claim, the provisions of the Civil Procedure Act concerning small claims shall apply in proceedings before a court.”
19. The following parts of the 2006 Act are relevant as regards the claim for just satisfaction:
“When deciding on the legal remedies under this Act, the circumstances of the particular case shall be taken into account, namely: its complexity in terms of facts and law; actions of the parties to the proceedings, in particular as regards the use of procedural rights and fulfilment of obligations in the proceedings; compliance with rules on the set order for resolving cases, or with statutory deadlines for fixing preliminary hearings or for giving court decisions; the manner in which the case was heard before a supervisory appeal or a motion for a deadline was lodged; the nature and type of case and its importance for a party.”
“....
(2) Just satisfaction shall be provided by:
i. payment of monetary compensation for damage caused by an infringement of the right to a trial without undue delay;
ii. a written statement from the State Attorney’s Office that the party’s right to a trial without undue delay has been infringed;
iii. the publication of a judgment that the party’s right to a trial without undue delay has been infringed.”
“(1) Monetary compensation shall be payable for non-pecuniary damage caused by an infringement of the right to a trial without undue delay. Strict liability for any damage caused shall lie with the Republic of Slovenia.
(2) Monetary compensation for individual finally decided cases shall be granted in amounts 300 to 5,000 euros.
“...
(3) Territorial jurisdiction for decision-making on an action for damages under this Act shall lie with the local court in whose district the plaintiff is a permanent or temporary resident or has registered office.
...
(6) Irrespective of the type or amount of the claim, the provisions of the Civil Procedure Act concerning small claims shall apply in proceedings before a court.
(7) Appeal on points of law shall be excluded for disputes on damage under this Act.”
“...
(2) The State Attorney’s Office shall pay monetary compensation and the party’s costs of the proceedings on the basis of a final court decision which has established an infringement of the right to a trial without undue delay in the proceedings, under section 20 or section 21 of the present Act.”
...”
“Funds ... shall be earmarked in the Budget of the Republic of Slovenia within the framework of the financial plan of the State Attorney’s Office.”
20. The general provisions of the Civil Procedure Act (Zakon o pravdnem postopku, uradno prečiščeno besedilo, Official Gazette, no. 73/2007) concerning the role of the domestic courts in determining costs and expenses of the proceedings, including lawyer’s fees, apply also to the proceedings concerning small claims (sections 151 to 166 and 442).
